Case 1:13-md-02472-WES-PAS Document 637 Filed 12/10/18 Page 1 of 4 PageID #: 62255



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



                                                    )
                                                                     MDL No. 2472
   IN RE LOESTRIN             24    FE    ANTITRUST )
   LITIGATION                                       )
                                                                     C.A. No. 1:13-md-2472-S-PAS
                                                    )
   All End-Payor Class Actions                      )
                                                    )


                        DEFENDANTS’ MOTION TO STRIKE
           (1) END-PAYOR PLAINTIFFS’ THREE NEW REBUTTAL EXPERTS,
      (2) PORTIONS OF THE REBUTTAL EXPERT REPORT OF GARY L. FRENCH,
     AND (3) PORTIONS OF END-PAYOR PLAINTIFFS’ REPLY IN SUPPORT OF THE
                       MOTION FOR CLASS CERTIFICATION

          Pursuant to Rules 16, 26(a), and 37(c) of the Federal Rules of Civil Procedure, and Local

   Rule Cv 7, Defendants Warner Chilcott Co., LLC f/k/a Warner Chilcott Co., Inc., Warner

   Chilcott (US), LLC, Warner Chilcott Sales (US), LLC, Warner Chilcott plc n/k/a Allergan WC

   Ireland Holdings Ltd., Warner Chilcott Holdings Co. III, Ltd., Warner Chilcott Corp., Warner

   Chilcott Laboratories Ireland Limited, Watson Laboratories, Inc., and Watson Pharmaceuticals,

   Inc., (“Defendants”) hereby move the Court to strike the following improper and untimely

   materials filed by the Indirect Purchaser Plaintiffs (“IPPs”): (1) the proposed testimony and

   opinions offered by three “rebuttal” experts that IPPs should have disclosed, if at all, on July 30,

   2018, which are reflected in the Expert Report of Myron D. Winkelman, dated November 30,

   2018, the Declaration of Eric J. Miller, dated November 30, 2018, and the Declaration of Laura

   R. Craft, dated November 30, 2018; (2) the new proposed class definitions and all argument

   relating thereto contained in IPPs’ Reply in Support of the Motion for Class Certification; and

   (3) Sections I.D, II.F, III, V, VI, VII of the Rebuttal Expert Report of Gary L. French, Ph.D.,

   dated December 7, 2018, which all relate to the untimely opinions offered by Craft, Miller, and
Case 1:13-md-02472-WES-PAS Document 637 Filed 12/10/18 Page 2 of 4 PageID #: 62256



   Winkelman, or the untimely new proposed classes that IPPs have submitted in recognition that

   the class definition they proposed in their opening motion is defective. The grounds for granting

   Defendants’ motion are set out in the accompanying Memorandum of Law in Support of Motion

   to Strike End-Payor Plaintiffs’ Three New Rebuttal Experts, Portions of the Rebuttal Expert

   Reports of Gary L. French, and Portions of End-Payor Plaintiffs’ Reply in Support of the Motion

   for Class Certification and accompanying exhibits.

                               REQUEST FOR ORAL ARGUMENT
          Pursuant to Local Rule Cv. 7(c), Defendants respectfully request oral argument on their

   Motion to Strike End-Payor Plaintiffs’ Three New Rebuttal Experts, Portions of the Rebuttal

   Expert Report of Gary L. French, and Portions of End-Payor Plaintiffs’ Reply in Support of the

   Motion for Class Certification, and estimate that one hour will provide the parties with adequate

   time to be heard.


   Dated: December 10, 2018                              Respectfully submitted,
                                                         /s/ Peter J. Carney
                                                         J. Mark Gidley (pro hac vice)
                                                         Peter J. Carney (pro hac vice)
                                                         WHITE & CASE LLP
                                                         701 Thirteenth Street, NW
                                                         Washington, DC 20005
                                                         Telephone: (202) 626-3600
                                                         Facsimile: (202) 639-9355

                                                         Robert A. Milne (pro hac vice)
                                                         Jack E. Pace III (pro hac vice)
                                                         Michael J. Gallagher (pro hac vice)
                                                         Alison Hanstead (pro hac vice)
                                                         Michael E. Hamburger (pro hac vice)
                                                         WHITE & CASE LLP
                                                         1221 Avenue of the Americas
                                                         New York, New York 10020
                                                         Telephone: (212) 819-8200
                                                         Facsimile: (212) 354-8113



                                                  2
Case 1:13-md-02472-WES-PAS Document 637 Filed 12/10/18 Page 3 of 4 PageID #: 62257



                                             Lauren M. Papenhausen (pro hac vice)
                                             Katherine Dyson (pro hac vice)
                                             WHITE & CASE LLP
                                             75 State Street, Floor 24
                                             Boston, MA 02109
                                             Telephone: (617) 979-9300
                                             Facsimile: (617) 979 9301
                                             Angela D. Daker (pro hac vice)
                                             WHITE & CASE LLP
                                             200 South Biscayne Boulevard
                                             Suite 4900
                                             Miami, Florida 33131
                                             Telephone: (305) 995-5297
                                             Facsimile: (305) 358-5744
                                             /s/ Nicole J. Benjamin
                                             John A. Tarantino (#2586)
                                             jtarantino@apslaw.com
                                             Nicole J. Benjamin (#7540)
                                             nbenjamin@apslaw.com
                                             ADLER POLLOCK & SHEEHAN P.C.
                                             One Citizens Plaza, 8th Floor
                                             Providence, RI 02903-1345
                                             Telephone: (401) 274-7200
                                             Facsimile: (401) 751-0604
                                             Attorneys for Warner Chilcott Co., LLC
                                             f/k/a Warner Chilcott Co., Inc., Warner
                                             Chilcott (US), LLC, Warner Chilcott Sales
                                             (US), LLC, Warner Chilcott plc n/k/a
                                             Allergan WC Ireland Holdings Ltd.,
                                             Warner Chilcott Holdings Co. III, Ltd.,
                                             Warner Chilcott Corp. Warner Chilcott
                                             Sales (US), LLC, Warner Chilcott
                                             Laboratories Ireland Limited, Watson
                                             Laboratories,    Inc.,   and     Watson
                                             Pharmaceuticals, Inc.




                                        3
Case 1:13-md-02472-WES-PAS Document 637 Filed 12/10/18 Page 4 of 4 PageID #: 62258



                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 10, 2018, the foregoing Motion filed through the ECF
    system will be sent electronically to the registered participants as identified on the Notice of
    Electronic Filing (NEF). The foregoing Motion is also available for viewing and downloading
    from the ECF system.




                                                                      /s/ Nicole J. Benjamin
                                                                      Nicole J. Benjamin (#7540)
